Citation Nr: 0844015	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-04 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as a result of exposure to herbicide agents in 
the Republic of Vietnam.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
December 1954 to March 1974.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.


FINDINGS OF FACT

Medical evidence shows that the veteran has a diagnosis of 
diabetes mellitus, Type II and it is at least as likely as 
not that he was assigned to a unit that conducted operations 
out of Da Nang, Air Base in the Republic of Vietnam.  


CONCLUSION OF LAW

Service connection for diabetes mellitus, type II due to 
exposure to herbicide agents in the Republic of Vietnam, is 
warranted. 38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.307, 3.309 (2008).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2008).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2008).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for type 2 
diabetes.  Therefore, no further development is needed with 
respect to this claim.  

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran had a disability 
resulting from an injury experienced or a disease contracted 
in the line of duty, or for aggravation in the line of duty 
of a preexisting injury or disease, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Additionally, if a veteran served in the Republic of Vietnam 
during the Vietnam era, he or she shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the certain diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, to include Type 2 Diabetes.  38 
C.F.R. § 3.309(e).    

Analysis

The veteran contends that he served in the Republic of 
Vietnam at the Da Nang Air Base as an aviation mechanic with 
the U.S. Navy.  He asserts that since he has a current 
diagnosis of diabetes mellitus (type 2), service connection 
based upon presumptive exposure to herbicide agents is 
warranted.  

Upon review of the record, the Board notes that, Following a 
VA examination in November 2003, a diagnosis of Type II 
diabetes was recorded.  There are several VA clinical records 
that include references to type II diabetes.  The veteran's 
service personnel records show award of the Vietnam Service 
Medal (VSM) as a result of duty in the waters offshore of 
Vietnam.  The veteran contends that he set foot on land in 
Vietnam.  In support of his claim, he has supplied several 
internet articles which document the history of the veteran's 
Navy squadron, VQ-1, to include a unit history from an 
official U.S. Navy site.  (Emphasis added.)  In pertinent 
part, the Navy document states that VQ-1 was stationed in 
Atsugi, Japan beginning in 1960, and that during the Vietnam 
era, long range land-based reconnaissance efforts took place 
in Vietnam.  The veteran's DD Form 214 shows assignment to 
Atsugi, Japan with VQ-1.  There is a paragraph in the unity 
history which indicates that VQ-1, from the period of 1964 to 
1973, had detachments in Da Nang, Vietnam.  The history 
states that VQ-1 aircrews "supported countless air strikes 
and are credited with assisting in the destruction of 
numerous MIG aircraft and Komar patrol boats."  

While the Navy history does not specifically mention the 
veteran as having served in Da Nang, it does clearly 
establish that VQ-1 operated out of Japan as a permanent duty 
station, with multiple satellite operations in Southeast 
Asia, to include Vietnam.  According to the Navy site, the 
permanent duty station in Atsugi, Japan was not closed until 
1991.  The veteran has not contended that he was permanently 
stationed in Vietnam, instead alleging that his service 
required him to visit Da Nang for approximately six weeks in 
December 1968 and then again at some point in 1970 for a 
short period.  It would be very likely for a sailor assigned 
to that unit during the Vietnam period (as the veteran was), 
to have the permanent duty station listed on personnel 
records rather than any temporary assignment on a satellite 
detachment.  As the unit history confirms the existence of a 
VQ-1 presence in Vietnam during the period of time in 
question, and given the fact that the very specific and 
limited timeframe alleged by the veteran is consistent with 
the type of duty his personnel records have established, the 
veteran's allegation of brief service in Vietnam is credible.  

While it is true that the service personnel records do not 
show service in Vietnam on land, the unit history (an 
official U.S. Navy site) does confirm the existence of a 
detachment of the veteran's unit at Da Nang Air Base, just as 
the veteran has alleged.  Moreover, the claim that the 
veteran was an aviation mechanic who travelled to Da Nang to 
support aviation operations of his unit is not outside of the 
realm of possibility.  Indeed, given that the veteran's rate 
was as an aviation mechanic (grade of E-6-noncommissioned 
officer rank showing high technical and supervisory 
experience), his expertise would more than likely be most 
valued in support of a high intensity combat aviation 
operations in Vietnam.  The Board finds that it is at least 
as likely as not that the veteran set foot in Vietnam while 
on active duty. 

In summation, there is ample medical evidence to show that 
the veteran has a diagnosis of diabetes mellitus, Type II and 
it is at least as likely as not that he was assigned to a 
unit that conducted operations out of Da Nang, Air Base in 
the Republic of Vietnam.  Accordingly, with the application 
of the doctrine of reasonable doubt, his Type II diabetes 
mellitus is presumed to be due to herbicide exposure during 
service.  Thus, the requirements for presumptive service 
connection for diabetes are met.  See 38 U.S.C.A. §§ 1116, 
5107(b); 38 C.F.R. §§ 3.102; 3.307, 3.309; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type 
II due to exposure to herbicide agents in the Republic of 
Vietnam, is granted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


